FILED
                             NOT FOR PUBLICATION                               AUG 20 2013

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



KAREN JOHNSON,                                     No. 10-17278

               Plaintiff - Appellant,              D.C. No. 3:10-cv-02531-CRB

  v.
                                                   MEMORANDUM *
COSTCO WHOLESALE
CORPORATION; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Charles R. Breyer, District Judge, Presiding

                             Submitted August 14, 2013 **

Before:        SCHROEDER, GRABER, and PAEZ, Circuit Judges.

       Karen Johnson appeals pro se from the district court’s summary judgment in

her employment action. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion the district court’s application of judicial estoppel.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hamilton v. State Farm Fire & Cas. Co., 270 F.3d 778, 782 (9th Cir. 2001). We

affirm.

       The district court did not abuse its discretion by concluding that judicial

estoppel barred Johnson’s employment action because Johnson was aware of but

failed to disclose the existence of those claims in bankruptcy proceedings that

discharged her debts. See id. at 784-85 (applying judicial estoppel where debtor

knowingly failed to disclose the existence of a cause of action as an asset in a

bankruptcy proceeding and the bankruptcy court relied on the nondisclosure).

Johnson does not contend that the nondisclosure was the result of inadvertence or

mistake, and she did not attempt to reopen bankruptcy proceedings or correct the

initial filing error. See Ah Quin v. Cnty. of Kauai Dep’t of Transp., No. 10-16000,

___ F.3d ____, 2013 WL 3814916 at *4, *7 (9th Cir. July 24, 2013) (remanding

for an inquiry into plaintiff-debtor’s subjective intent when filling out and signing

bankruptcy schedules where plaintiff-debtor contended that the nondisclosure was

the result of inadvertence or mistake and had reopened bankruptcy proceedings to

correct the initial filing error).

       AFFIRMED.




                                           2                                       10-17278